Citation Nr: 1019093	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-16 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE


Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active service from September 1970 to March 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the 
Vocational Rehabilitation and Employment Division (VR&E) of 
the Reno, Nevada, Department of Veterans Affairs (VA), 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for low back pain, rated 20 
percent disabling, tinnitus, rated 10 percent disabling, and 
bilateral hearing loss, rated noncompensable.  The combined 
rating is 30 percent.  

The provisions of Chapter 31, Title 38, United States Code, 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100.  Generally, a veteran is entitled to a program of 
vocational rehabilitation if he or she has a service-
connected disability that is rated 20 percent disabling or 
more, and is determined by VA to be in need of rehabilitation 
because of an employment handicap.  38 U.S.C.A. § 3102; 38 
C.F.R. § 21.40.  The Veteran in this case has a combined 30 
percent rating.

An employment handicap exists when the veteran has a 
vocational impairment, that is, an impairment of the ability 
to prepare for, obtain, or keep employment in an occupation 
consistent with his or her abilities, aptitudes, and 
interests; the effects of impairment are not overcome through 
employment in, or qualifying for employment in an occupation 
consistent with his or her abilities, aptitudes, and 
interests; and there is contribution of the veteran's 
service-connected disability(ies) to the individual's overall 
vocational impairment.  38 C.F.R. § 21.51(a)-(c).

In this case, the Veteran's claim was denied on the basis 
that he had overcome his impairment to employment by 
obtaining and maintaining suitable employment that did not 
aggravate his service-connected disabilities, and that was 
consistent with his abilities, aptitudes, and interests.

However, the Veteran has claimed that his service-connected 
back disability has increased in severity and requested an 
increased rating.  He has also filed claims for service 
connection for an anxiety disorder and a bilateral arm 
disability secondary to his service-connected back 
disability.  With regard to his currently claimed employment 
handicap, he asserts that both his service-connected and 
nonservice-connected disabilities render his previous 
employment unsuitable.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that if a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and the VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
issue of whether the Veteran is eligible for vocational 
rehabilitation training is inextricably intertwined with the 
issue of entitlement to an increased rating for his service-
connected back disability, as well as his additional claims 
for entitlement to service connection.

Therefore, the Board finds that the service connection and 
increased rating issues should be adjudicated prior to a 
readjudication as to the issue of eligibility for Chapter 31 
benefits.  Once a determination is made as to these issues, 
the Veteran's disabilities should be evaluated in determining 
whether an employment handicap exists in regard to Chapter 31 
benefits.

Accordingly, the case is REMANDED for the following action:

1.  After undertaking all indicated 
development, the RO should adjudicate the 
Veteran's claims of entitlement to service 
connection for an anxiety disorder and a 
bilateral arm disability secondary to the 
service-connected back disability, and 
entitlement to an increased rating for the 
service-connected back disability.  Notice 
of the determinations, and the Veteran's 
appellate rights, should be provided to 
the Veteran and his representative.

If the Veteran files a timely notice of 
disagreement, he should be provided with a 
statement of the case as required by 38 
U.S.C.A. § 7105(d) as to the appealed 
issues and provided the opportunity to 
perfect his appeal.

2.  The VR&E Division of the RO should 
obtain, with the Veteran's assistance, 
information from the Veteran's last 
employer concerning his resignation from 
his position as a Vocational 
Rehabilitation Counselor with VA in 
May 2007.  The RO should determine what 
impact, if any, the Veteran's service-
connected disabilities had on the 
termination of that employment.  The RO 
should also obtain information regarding 
any employment that the Veteran has 
obtained since his resignation in May 
2007.  

3.  After undertaking any additionally 
indicated development, the VR&E Division 
of the RO should then readjudicate the 
Veteran's claim of entitlement to 
vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, 
United States Code.  If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

